Citation Nr: 1550525	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to May 1978 and from August 1980 to October 1987.  He died in March 2005 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for the cause of the Veteran's death.  Thereafter, jurisdiction was transferred to the RO in Waco, Texas.

The appellant testified before the undersigned at a Board hearing in September 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

The Board notes, that VA benefits may be paid to a surviving spouse who was married to the Veteran one year or more prior to the Veteran's death, or for any period of time if a child was born of the marriage.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54.

The term "surviving spouse" means a person (1) who was married to a Veteran at the time of the Veteran's death; (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse); and (3) who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50.

In a statement received in April 2011 and during the September 2015 Board hearing, the appellant reported that she had been separated from the Veteran since 1998 or 1999.  While the evidence demonstrates that the appellant did not live with the Veteran continuously from the date of marriage to the date of his death, in a June 2011 administrative decision, it was determined that the marriage was valid for VA purposes.  As such, the appellant meets the requirement as a surviving spouse.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the certificate of death reflects that the Veteran died in March 2005 with an immediate cause of death of respiratory arrest due to or as a consequence of intracranial hemorrhage and hypertension.  The Veteran was not service-connected for any disability at the time of his death.  However, a review of the Veteran's June 1987 separation examination and report of medical history indicated that he had a history of hypertension. 

In light of the foregoing, the Board finds that a VA opinion is necessary to determine whether the hypertension identified on the Veteran's death certificate was related to his period of military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).



Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims folder to be reviewed by a VA examiner to determine the etiology of the Veteran's hypertension.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its onset during military service or is otherwise related to such service.

The examiner must provide a rationale for all opinions.  If the reviewer is unable to provide the requested opinion without resorting to speculation, the reviewer must provide an explanation for the basis of that determination.

The examiner must discuss the history of hypertension noted in the June 1987 separation examination and accompanying report medical history.  The examiner should also discuss the blood pressure readings reported during service.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




